McDonald, j.
I?,The Louisiana Supreme Court has remanded this case to us for a de novo determination of general damages under principles set forth in Mart v. Hill, 505 So.2d 1120 (La. 1987). The facts of this case are set forth in our original opinion, Thibodeaux v. Donnell, 15-0503 (La.App. 1 Cir. 2/24/16), 189 So.3d 469, reversed, 16-0570 (La, 1/20/17), 219 So.3d 274.
There is no mechanical rule for determining general damages de novo; the facts and circumstances of each case control. Butcher v. City of Monroe, 31,932 (La.App. 2 Cir. 5/5/99), 737. So.2d 189, 196, writ denied, 99-1608 (La. 9/17/99), 747 So.2d 566. Considering the particular facts and circumstances of this case, we award $60,000 in general damages to Kimberly Thibodeaux; $20,000 in loss of consortium damages to Todd Thibodeaux; and, $7,500 in loss of consortium damages to Gabrielle Thibodeaux.
JUDGMENT RENDERED.